DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
In view of the cancellation of claim 15 and the claim limitation, “gas circulation means” the interpretation of claim 15 under 35 U.S.C. 112f has been withdrawn. 
In view of the amendment to the claims, the rejection of claims 2, 15 and 18 under 35 U.S.C. 112b and the rejection of claim 18 under 35 U.S.C. 112d has been withdrawn.
Claims 1-4,6-14 and 16 are currently pending and rejected.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Original claim 6 lacks proper antecedent basis to the specification.  The amendment to the specification, as filed on February 17, 2022 has been acknowledged.  However, it is noted that the amendment, while providing proper antecedent basis to original claim 5, is not seen to provide proper antecedent basis to original claim 6.  That is, the specification at page 6, line 25 as currently amended recites a ratio of 5:1 to 95:1, as well as 5:1 to 25:1, 20:1, 15:1, 7:1 and 8:1 to about 15:1, but does not recite a ratio of 8.5:1 to 95:1.

Drawings
The drawings are objected to because the text and lettering providing in figures 3, 5 and 6 is not clearly legible.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the specification refers to reference characters “601” and “602” which cannot be found in figure 6 (see page 16, line 18).
The replacement drawings filed February 17, 2022 are acknowledged, the text shown in figures 3, 5 and 6 as presented in the replacement drawings is also not clearly legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites, “the first inlet” and “the second inlet” on the 6th and 5th to last lines of the claim.  It is clear that this is referring to “the first gas inlet” and “the second gas inlet.”  For consistency with the remainder of claim 14, the above limitations should be accordingly amended to recite, “the first gas inlet” and “the second gas inlet.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “the first gas inlet and the gas inlet” on line 13.  “[T]he gas inlet” as recited on line 13 lacks proper antecedent basis.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savur (US 20140308409) in view of Cermak (US 20170127705) and Savur (US 20150344209) and in further view of Sadkowski (US 5451248).
Regarding claims 13-14, Savur’409 teaches a refrigerated shipping container (see paragraph 46 - “the container includes a refrigeration unit”; paragraph 80 - “shipping containers”).
Regarding a gas membrane separation module, as recited in claim 14, Savur’409 discloses a gas separation membrane (Figure 2, item 130).   There is a first gas inlet that can receive a gas stream from within a container (see figure 2, item 194, paragraph 108), and a second gas inlet that can receive an ambient air stream (see figure 2, item 158, 152 and paragraph 113, which teaches that filter 158 is provided to filter pump air inputs).   That is, item 156 is the filter to pump 150, which moves an air stream from the container into the module via input 194.  Similarly, there is a filter 158, which would filter air input into the pump 152.  In view of the flow diagram and the position of the filters upstream of the pump, it would have been obvious to one having ordinary skill in the art, that pump 152 would feed air into another inlet of the membrane separation module. 
If it could have been construed that this was not the case, then it is noted that Cermak teaches a gas separation module (figure 2, item 224; figures 3-7, item 324 to 624, respectively; paragraph 76) where the module includes two inputs so as to receive air from the container 205, (see item 222) and also receive ambient air (see item 226), which are blended within the module (see figure 3, item 323) with subsequent return of gas having the requisite concentration (see the return line back to the container 205 compared to the waste air line 230, see also paragraph 40).  Cermak teaches that the introduction of ambient air is useful for achieving the requisite concentration for the air returning back into the storage space (see paragraph 32, 40). 
To thus modify Savur’409 if necessary and to include a second inlet configured to receive ambient air would thus have been obvious to one having ordinary skill in the art for this same purpose.
Regarding the membrane unit including a membrane having greater selectivity for CO2 and O2 than N2, it is noted that Savur’409 teaches using a PDMS membrane (see at least paragraph 109).  Applicant also appears to use a PDMS membrane (page 18, lines 10-21).  At paragraph 126, Savur’409 teaches the membrane has moderate CO2/O2 and CO2/N2 selectivity.  While not specific as to the selectivity to O2 being greater than N2, Savur’209 teaches PDMS membranes that have a membrane permeability constant of 3250 Barrer for CO2; 280 Barrer for N2 and 600 Barrer for O2.  Thus, the CO2/N2 selectivity is 3250/280 = about 11:1; the O2/N2 selectivity is 600/280 =  about 2:1; the CO2/O2 selectivity is 3250/600 = about 5:1.  This teaches that the selectivity of the membrane is greater for CO2 and O2 than N2 (paragraph 140).   It is noted that Cermak also teaches returning N2 rich air back to the container (see paragraph 40)
To thus modify the combination so as to use a membrane with the above selectivity would have been obvious to one having ordinary skill in the art, based on the requisite removal of CO2 and O2 compared to N2 that was desired.  Such a modification would also have been a function of the particular container, container contents, maintaining the freshness of the contents and the requisite respiration desired of the contents and therefore would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation.
Regarding an inlet to the membrane configured to receive a blended gas stream and an outlet to return an N2 rich gas stream, it is noted that Savur’409 teaches two inlets on the same side of the gas separation module, and are thus seen to be configured to provide a blended stream to the membrane unit.  
In view of the combination teaching a membrane that has greater selectivity for CO2 and O2 to N2, the outlet of Savur’409 is seen to be configured for returning an N2 rich gas stream to the internal environment of the refrigerated shipping container.
Further regarding claim 14, Savur’409 teaches a gas circulation system that is configured to draw a first air stream from the container (figure 2, item 122, 156, 150) into the first gas inlet 194 and draw a second gas stream into the second gas inlet (figure 2, item 158, 152).  As the combination applied above teaches a membrane that has a greater selectivity for CO2 and O2 to N2, the combination teaches gas circulation system that is seen to be configured contact the blended air stream with the membrane and to return an N2 rich stream to the internal environment of the container.  
Regarding the limitation of, “wherein the first air stream and the second air stream are blended in a ratio of from about 8:1 to about 99:1” it is noted that as claims 13 and 14 are directed to the apparatus and not the method of using the apparatus, that the combination is seen to be capable of performing the recited function.
If it could have been construed that the above combination was not specific in this regard, then it is noted that Cermak already teaches varying the particular amount of ambient air blended into the first air stream for controlling the modified atmosphere to be returned into the storage chamber, and for providing control of the pressure within the storage space, as discussed above with respect to claim 14.  Cermak also teaches that there is a controller 214 that can control the amount of air directed into and/or out of the storage container (see paragraph 37).  Savur’409 also teaches that the pumps can be used to draw gas through the membrane element at a selected range of flowrates (see paragraph 16), thus suggesting varying the flow rates of gas to be separated by the membrane element.  Therefore, it would have been obvious to one having ordinary skill in the art to control the ratio of the first air stream to the ambient air in the blend for the purpose of controlling the particular modified atmosphere concentration as well as for controlling the pressure in the storage volume and as the prior art teaches being able to control the flow rates of the gas streams, it is seen that the combination would teach, suggest and motivate one having ordinary skill in the art to be able to control the gas flow streams for the purpose of maintaining the requisite concentrations of the gas components within the storage container.  Additionally, it is noted Sadkowski further teaches controlling the atmosphere of a container comprising perishable foods (see column 6, lines 45-65) and where make-up air is blended into the air stream removed from the storage container (see column 6, line 65 to column 7, line  2; figure 1, item 8, 9) as needed for providing the requisite amounts of gas as needed (see column 12, lines 55-61).  To thus modify the combination and to use a particular ratio of the first air stream to the ambient air stream in the blended stream, would thus have been obvious to one having ordinary skill in the art for the purpose of providing the requisite concentrations of the components of the stream to be re-introduced into the container, as well as for providing the requisite control of the pressure to be maintained within the storage container.
Further regarding claim 13, it is noted that as Savur’409 teaches the above refrigerated shipping container, it is seen that such a refrigerated shipping container is configured to be operated according to the method of claim 1.
Regarding claim 16, Savur’409 teaches a vent (24) that is controllable so as to be opened or closed (see paragraph 81).  As the claim is directed to the apparatus and not the method of using the apparatus, the combination teaches the recited structure of including a vent that can be closed (see MPEP 2114(II)).

Claims 1-4, 6-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cermak (US 20170127705) in view of Savur (US 20150344209) and in further view of Sadkowski (US 5451248).
Regarding claim 1, Cermak teaches a method for controlling the atmosphere in a refrigerated shipping container containing respiring produce (see the abstract, paragraph 24, paragraph 26 - “a transport refrigeration system”; paragraphs 28-29, item 120), including blending a first air stream withdrawn from an internal environment within the refrigerated shipping container (see figure 2, item 222; paragraph 40) with a second air stream obtained from an ambient environment external to the shipping container to form a blended air stream (see figure 2, item 226, paragraph 40; see figures 3-7 and paragraph 76).  Cermak further teaches subjecting the blended air stream to a membrane separation process (see figure 2, item 224, paragraph 40) to provide an N2 rich gas stream that is returned to the internal environment (see at least the figures, where the outlet stream, such as item 216 is returned to the storage container 205; see also paragraph 40).
 Regarding the separation being a membrane separation process using a separation membrane having greater relative selectivity for CO2 and O2 than N2, Cermak teaches that the air separation device encompasses separation membranes (see paragraph 26) and also teaches that the stream to be returned to the container can be more than 95% nitrogen and can regulate oxygen and carbon dioxide concentrations (see paragraph 40).  Therefore, it would have been obvious to one having ordinary skill in the art that Cermak encompassed using a separation membrane with a greater selectivity for CO2 and O2 than N2.
Nonetheless, it is noted that Savur’209 teaches PDMS membranes (paragraph 31) and where separation membranes can have a permeability constant of 3250 Barrer for CO2; 280 Barrer for N2 and 600 Barrer for O2.  Thus, the CO2/N2 selectivity is 3250/280 = about 11:1; the O2/N2 selectivity is 600/280 = about 2:1; the CO2/O2 selectivity is 3250/600 = about 5:1.  This teaches that the selectivity of the membrane is greater for CO2 and O2 than N2 (paragraph 140).   As Cermak is directed to controlling the atmosphere within a refrigerated transport container for preservation of the perishable goods (see at least, the abstract, paragraph 2, 29) to thus use a membrane separation having a greater selectivity for CO2 and O2 than N2 would have been obvious to one having ordinary skill in the art, for achieving the requisite atmosphere to be returned to the container for achieving the requisite atmosphere for also preserving the respiring goods contained therein.  
Claims 1 and 6 differ in specifically reciting a ratio of first to second air streams in the blend of 8:1 to 99:1 (claim 1) and 8.5:1 to 95:1 (claim 6).
However, Cermak already teaches varying the particular amount of ambient air blended into the first air stream for controlling the modified atmosphere to be returned into the storage chamber, and for providing control of the pressure within the storage space.  Therefore, it would have been obvious to one having ordinary skill in the art to control the ratio of the first air stream to the ambient air in the blend for the purpose of controlling the particular modified atmosphere concentration as well as for controlling the pressure in the storage volume.  Additionally, Sadkowski further teaches controlling the atmosphere of a container comprising perishable foods (see column 6, lines 45-65) and where make-up air is blended into the air stream removed from the storage container (see column 6, line 65 to column 7, line  2; figure 1, item 8, 9) as needed for providing the requisite amounts of gas as needed (see column 12, lines 55-61).  To thus modify the combination and to use a particular ratio of the first air stream to the ambient air stream in the blended stream, would thus have been obvious to one having ordinary skill in the art for the purpose of providing the requisite concentrations of the components of the stream to be re-introduced into the container, as well as for providing the requisite control of the pressure to be maintained within the storage container.
Regarding claim 2, as Cermak teaches that the container can be a refrigerated container and that the air stream exits the container so as to be blended with ambient air, it would have been obvious for such a stream to have been a refrigerated stream.  Regarding the air stream being a CO2 rich air stream, Cermak teaches that the stream exiting the container has a value above a desired value, thus resulting in the stream being directed to the air separation device (see paragraph 43).  Also, it would have been obvious to one having ordinary skill in the art that fruits and vegetable intake O2 and release CO2 and where elevated levels of CO2 in the storage chamber can lower shelf life.  This is further supported by Savur’209 who teaches that the separation membrane should have a greater selectivity for CO2, thus suggesting a CO2 rich stream exiting the container and being subjected to separation (see paragraph 31).  Therefore, it would have been obvious to one having ordinary skill in the art that the air stream withdrawn from the storage container as taught by Cermak would have been CO2 rich.
Regarding claim 3, as Cermak teaches that the stream that can return to the container can be at least 95% N2 (paragraph 40), Cermak teaches that the N2 rich gas stream can be lean in CO2 and O2.
Regarding claim 4, Cermak and the combination teaches that the N2 rich retentate stream is returned to the container while the permeate stream is exhausted (see at least, figure 2, item 230, paragraph 43).
Regarding claims 7-8, the claims differ from the combination in specifically reciting the N2 rich stream has a volumetric flow rate of 80 to 120% of the volumetric flow rate of the first stream, and from 100-110% of the first stream (claim 8).
It is noted however, that Cermak teaches that the atmosphere control system can be used to help balance the pressure in the storage space with the ambient, while also helping to avoid infiltration of ambient air directly into the storage space (see at least the abstract, paragraph 3, 7, 9, 32, 38).  Cermak also teaches the use of metering devices for thus controlling air flow (paragraph 9).   This is further seen to teach that increasing the flow of the N2 rich stream compared to the first air stream can help to adequately replace the volume within the container while also maintaining a degree of overpressure to prevent air from infiltrating into the storage space.  Therefore, to have the volumetric flow of the N2 rich stream be equal to or greater than the volumetric flow rate of the first air stream (i.e. 100% or greater), would have been obvious to one having ordinary skill in the art for replacing the air just removed as well as for providing added pressure within the storage container for preventing air infiltration. At paragraph 7, Cermak also suggests the amount of air directed into the storage space is about the same as the amount of air moved out of the storage space, thus suggesting equal volumetric flow.
Regarding claims 9-11, in view of Savur’209 as discussed above with respect to claim 1, the combination teaches the membrane comprising the recited selectivity.   To thus modify the combination and to use a membrane with selectivity to CO2, O2 and N2 as suggested by Savur’209 would have been obvious to one having ordinary skill in the art, based on the requisite degree of CO2 and O2 removal that was desired.
Regarding claim 12, Cermak teaches that supplemental ventilation can be an optional and therefore the storage need not comprise or use a vent for ventilation (see paragraph 25; paragraph 39-“may be equipped”).  This is seen to teach a vent that is operated to be closed or need not be present on the storage container.
Regarding claim 13, as Cermak teaches a refrigerated shipping container, the combination teaches a shipping container configured to be operated according to the method of claim 1.
Regarding claim 14, Cermak teaches a refrigerated shipping container, as already discussed above with respect to claim 1.  There is a gas separation module (see figure 2, item 224) which has a first inlet for an air stream withdrawn from the storage container (see the stream extending from item 222 and as already discussed above with respect to claim 1) and a second inlet for ambient air (see figure 2, item 226 and as already discussed above with respect to claim 1).
Cermak also suggests a membrane unit (see paragraph 25) and further teaches an outlet for N2 rich gas to be returned to the container.  It would have been obvious for the membrane unit to have an inlet to receive the blended gas stream (see figure 3, for example).  Nonetheless, in view of Savur’209 as discussed above with respect to claims 1 and 9-11, the combination teaches a membrane having a greater selectivity to CO2 and O2 than N2; with a membrane inlet that receives the blended gas, and an outlet that would return the N2 rich stream to the container.
Cermak is also seen to teach a gas circulation system where the storage air intake device and the gas supply devices can include valves, pumps and/or compressors (see paragraph 72).  Thus, it is seen that Cermak teaches a gas circulation system that is configured to draw the first and second gas streams to the membrane separation module (see figure 2, item 222, 226, 224) where the blended stream is contacted with the separation membrane and the N2 rich stream can be returned to the container.
Regarding the limitation of, “wherein the first air stream and the second air stream are blended in a ratio of from about 8:1 to about 99:1” it is noted that as the claims are directed to the apparatus and not the method of using the apparatus, that the combination is seen to be capable of performing the recited function.
If it could have been construed that the above combination was not specific in this regard, then it is noted that Cermak already teaches varying the particular amount of ambient air blended into the first air stream for controlling the modified atmosphere to be returned into the storage chamber, and for providing control of the pressure within the storage space (paragraph 40).  Cermak also teaches metering the first and second airflows (see paragraph 9) and where a controller can regulate the amount of air directed into and/or out of the storage space (paragraph 37), thus suggesting a circulation system configured for controlling the amount of air flow of the first and second streams.  Additionally, in view of these teachings, it would have been obvious to one having ordinary skill in the art to control the ratio of the first air stream to the ambient air in the blend for the purpose of controlling the particular modified atmosphere concentration as well as for controlling the pressure in the storage volume.  Further regarding the claimed ratio, Sadkowski further teaches controlling the atmosphere of a container comprising perishable foods (see column 6, lines 45-65) and where make-up air is blended into the air stream removed from the storage container (see column 6, line 65 to column 7, line  2; figure 1, item 8, 9) as needed for providing the requisite amounts of gas as needed (see column 12, lines 55-61).  To thus modify the combination and to use a particular ratio of the first air stream to the ambient air stream in the blended stream, would thus have been obvious to one having ordinary skill in the art for the purpose of providing the requisite concentrations of the components of the stream to be re-introduced into the container, as well as for providing the requisite control of the pressure to be maintained within the storage container.
Regarding claim 16, Cermak teaches that supplemental ventilation can be an option and therefore the storage need not comprise or use a vent for ventilation (see paragraph 25; paragraph 39-“may be equipped”).  This is seen to teach a vent that is operated to be closed or need not be present on the storage container.

 Response to Arguments
On page 9 of the response, Applicant urges that the blending ratio of the first air stream and the second air stream at “about 8:1 to about 99:1” as recited in claim 1 and 14 is not disclosed or suggested in any way by Cermak or Savur’209.
However, it is noted that Cermak already suggests that the mixing of the air streams is for controlling the oxygen, nitrogen and carbon dioxide concentrations within the container (paragraph 32 “help control an oxygen concentration, a nitrogen concentration and/or a carbon dioxide concentration”).  Sadkowski further teaches providing make up air to be blended with an air stream for the purpose of providing the requisite amounts of gas for controlling the atmosphere of the produce containing container.  This teaches one having ordinary skill in the art that it has been known and desirable to provide a blend of a first stream from the container with an make up stream to provide the requisite amounts of the gaseous components in the storage atmosphere, as needed.  This would have suggested to one having ordinary skill in the art to have modified the particular ratios of the two air streams that are contacting the membrane separation for the known purpose of achieving the requisite concentrations of gas to be re-introduced into the container for controlling the storage atmosphere, commensurate with the type of respiring produce stored within the storage container.
Further on pages 9-10 of the response, Applicant urges that Cermak priority is to maintain a pressure balance between the inside and outside of the container or to maintain some desired pressure difference and therefore is designed to monitor and control pressure of the refrigerated container as part of its overall atmosphere control of the storage container.  Applicant urges that this is in contrast with the present invention which focuses on the energy efficiency and storage capabilities of the refrigerated container by limiting the amount of ambient air introduced into the system as far as practicable, especially because ambient air can cause undesirably have a larger temperature difference compared to the air of the refrigerated container and would therefore require more work by the refrigeration system to reduce the temperature of the air within the container.
These urgings have been considered but are not seen to be sufficient to overcome the rejection, because Cermak is still seen to encompass a similar objective of using the mixing of the air streams for controlling the concentrations of carbon dioxide, nitrogen and oxygen to be introduced into the container (paragraph 32).  The combination further teaches a membrane separation system having a greater selectivity for oxygen and carbon dioxide than nitrogen, and therefore further suggests the return of a nitrogen rich gas stream for controlling the atmosphere within the storage container.  The combination further suggest varying the amount of make up air as needed for achieving a desired concentration and therefore makes prima face obvious the claimed range, based on the desired amounts of each air stream for achieving the requisite concentration to be returned to the storage container.   It is further noted that the claims do not provide any specificity as to any particular work performed by a refrigeration system.  Therefore, this urging is not seen to be commensurate in scope with the claims.  Additionally, there is not seen to be sufficient evidence to show the criticality of the claimed range.

On pages 10-11 of the response, Applicant urges that use of a membrane that favors passage of nitrogen as employed in Cermak is more likely to result in a greater requirement for ambient air (i.e. warmer air) as the make up air and therefore, reliance in Cermak on returning the permeate air back into the container will result in the requirement for substantially more ambient make up air and would require more work to be done by the refrigeration in the system.
These urgings are not seen to be sufficient to overcome the combination as presented in this Office Action.  There is not seen to be sufficient evidence to show that Cermak would more likely result in a greater requirement for ambient air.  It is noted that Cermak is not seen to be limiting as to the particular volumetric flows of the first stream and the second stream that have been blended.  Additionally, Cermak as well as Sadkowski further evidence the desirability of providing a desired gas concentration commensurate with the requirements of the respiring products stored within the container and where make up air can be used as needed to control the atmosphere within the container.  The claim reads on using about 1% of the ambient air compared to the first air stream and Sadkowski teaches using make up air as needed.  How much of the second air stream was desired for providing the requisite concentrations to be returned back to the shipping container after passing through the membrane separation unit would also have been a function of the desired concentrations of oxygen, carbon dioxide and nitrogen that are desired to be returned to the shipping container for maintaining a desired atmosphere commensurate with the particular type of respiring produce stored.  Therefore, it would have been within the routine capabilities of one having ordinary skill in the art to have experimented/varied the amounts of the first air stream compared to the second air stream, for the known purpose of achieving the requisite air concentration to be returned to the container for controlling the container atmosphere.  Furthermore, it is noted that the claims do not limit any particular amount of work that needs to be done by a refrigeration system for maintaining the requisite temperature of the air stream prior to re-introduction into the storage container.
Further on page 11 of the response, Applicant urges that Sadkowski’s teachings provide no suggestion toward the problem solved by the present invention or any suggestion for why one might want to proportion the blended streams in the manner claimed.
These urgings are not seen to be sufficient to overcome the rejections for the reasons discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792